CONCURRING OPINION.
The petition for the incorporation of the drainage district discloses that the petitioners were not entitled to a decree of incorporation, hence the decree was void for lack of jurisdiction in the court. It is well established that a judgment which should not have been entered because the court lacked jurisdiction and, therefore, is void, cannot be corrected nunc pro tunc. The court, not having jurisdiction in the first place, could not obtain it by means of a nunc pro tunc proceeding. [Higgins v. Driggs, 21 Fla. 103; Freiman on Judgments (3 Ed.), p. 311.]